Gray, Justice.
The opinion in U. S. v. Richardson, ante, 61, just decided, disposes of all the questions in this case except one. The order of the circuit court of January 18, 1884, in the same terms as the order of the district court of the same date, set forth in that opinion, is signed by the district judge only; and it is contended, on the authority of Amis v. Smith, 16 Pet. 303, that a rule of the circuit court, made by the district judge alone, is of no validity. It is a, sufficient answer to this objection that, by the terms of the act of June 30, 1879, c. 52, § 2, “any judge” is authorized to order the names of jurors to be drawn from the boxes used by the state authorities.
Challenge adjudged bad.